Public Utilities Commission, No. 95-819-TP-CSS. On motion for leave to intervene of Ameritech Ohio. Ameritech Ohio is granted leave to intervene as an appellant; its intervention is limited and confined to raising and addressing only those issues and matters that it identified as constituting error in its application for rehearing filed in the ease below.
Resnick, J., not participating.
On motion for leave to intervene of Ohio Direct Communications. Ohio Direct Communications is granted leave to intervene as an appellee.
Resnick, J., not participating.